The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 22, 2014

                                        No. 04-14-00244-CR

                                           Isaiah MATA,
                                              Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR8191
                         Honorable Raymond Angelini, Judge Presiding


                                           ORDER
        Appellant Isaiah Mata’s court-appointed attorney has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which she asserts there are
no meritorious issues to raise on appeal. Counsel sent copies of the brief and motion to withdraw
to Mata and explained his rights to review the record, file a pro se brief, and file a pro se petition
for discretionary review if this court determines the appeal is frivolous. See Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014). In addition, counsel provided appellant with a full copy of
the appellate record. See id.

         If appellant desires to file a pro se brief, we order that he do so on or before November
21, 2014. If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
December 22, 2014.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
a motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same). Accordingly, no new attorney
will be appointed for appellant at this time.
       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court